ORDER
Defendant has filed a motion to reargue which with one exception merits no discussion. The exception concerns the trial justice’s refusal to grant the defense a one week’s continuance after the case had been reached for trial on May 24, 1982. Previously in mid-March 1982 and again in mid-May 1982 the case had been designated at two separate calendar calls as being ready by both sides. Defense counsel sought the one week’s continuance after he told the trial justice that he needed “additional time to get ready for this case.” At no time, however, did defense counsel explain to the trial justice just what would be accomplished by the week’s continuance. Having in mind that two weeks earlier’ at a calendar call, the defense described the case as being ready for trial, the trial justice in rejecting the request for the continuance observed that “this case has been ready for a long enough time and I am satisfied that it should proceed.”
The denial or grant of a request for a continuance is a matter which is addressed to the trial justice’s sound discretion in State v. Ashness, R.I., 461 A.2d 659 (1983). The record satisfies us that the trial justice’s insistence that the trial proceed as scheduled represented a sound exercise of his discretion. The defendant’s motion to reargue is denied.
Entered as an Order of this Court this 7th day of August, 1984.